387 F.2d 955
Budd MOYER, and John Gray, on Behalf of Themselves and theOther Members of Bricklayers Local No. 12 Chester,Pa., Similarly Situated, Appellants,v.Richard KIRKPATRICK, Barry Clendening, Thomas Fairlie,Sidney Swartz, Trustees of Chester BricklayersLocal No. 12 Welfare Fund, FrancisGilmore, William J. Whelan.
No. 16622.
United States Court of Appeals Third Circuit.
Argued Nov. 8, 1967,Decided Jan. 4, 1968.

John J. O'Brien, Jr., Philadelphia, Pa.  (Nicholas G. Petrella, Philadelphia, Pa., on the brief), for appellants.
Geoffrey J. Cunniff, Bala Cynwyd, Pa.  (Wilderman, Markowitz & Kirschner, Richard Kirschner, Philadelphia, Pa., on the brief), for appellees.
Before STALEY, Chief Judge, and KALODNER and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The appellant plaintiffs, members of Bricklayers Local No. 12, Chester, Pa., filed a Complaint in the District Court for a declaratory judgment, alleging that the defendant appellees, trustees of a jointly administered health and welfare fund ('Fund') acted improperly in refusing to accept payments into the Fund from non-member, non-subscribing employers, and in setting certain requirements for eligibility for benefits.  The Complaint based jurisdiction on the Welfare and Pension Plans Disclosure Act, as amended.1


2
The District Court dismissed the Complaint for lack of jurisdiction, and alternatively, for failure of the Complaint to state a claim upon which relief could be granted.


3
On review of the record we find no error.  The Order of the District Court dismissing the Complaint will be affirmed for the reasons so well-stated by Judge Luongo in his Opinion reported at 265 F. Supp. 348 (1967).



1
 29 U.S.C.A. 308(c)